909 F.2d 1495
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Hale E. NEWCOMB, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 90-3185.
United States Court of Appeals, Federal Circuit.
July 17, 1990.

Before MAYER, Circuit Judge, JACK R. MILLER, Senior Circuit Judge, and LOURIE, Circuit Judge.
DECISION
PER CURIAM.


1
Hale E. Newcomb's appeal from the final decision of the Merit Systems Protection Board in docket No. SF831M8610210, affirming as modified the board's initial decision that Newcomb was not entitled to a waiver of repayment of annuity overpayments, is dismissed for lack of jurisdiction.

OPINION

2
Whether Newcomb received the final board decision on December 13, 1989, as the record shows, or on December 16, 1989, as he avers, this court still received his petition for review well after the statutorily mandated thirty-day limit.  See 5 U.S.C. Sec. 7703(b)(1) (1988).  Since the date of receipt, February 7, 1990, not the date of mailing, is critical, the fact that Newcomb mailed his petition on January 12 is of no moment.  He bears the risk that delay in delivery may make his petition untimely.  We have no authority to waive or extend the thirty-day time limit for any reason.   Bragg v. Keohane, 820 F.2d 402, 404 (Fed.Cir.1987).